UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-6344


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

AROUS JOHN PHILLIPS, a/k/a AJ, a/k/a Villan,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:10-cr-00048-AWA-TEM-4)


Submitted: September 28, 2018                                 Decided: October 15, 2018


Before FLOYD and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arous John Phillips, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Arous John Phillips appeals the district court’s order dismissing his motion filed

under 18 U.S.C. § 3742 (2012). The district court held that § 3742 provides only for the

filing of notice of direct appeal and concluded that any appeal would be untimely. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Phillips, No. 2:10-cr-00048-AWA-

TEM-4 (E.D. Va. Feb. 21, 2018).         We deny Phillips’ motion for a transcript at

Government expense.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2